EXHIBIT 10.1

STOCK OPTION CANCELLATION AGREEMENT

THIS STOCK OPTION CANCELLATION AGREEMENT (the “Agreement”) is made and entered
into as of                     , 2007, by and among                         
(the “Option Holder”), THE PEOPLES BANCTRUST COMPANY, INC. (“Peoples”), and
BANCTRUST FINANCIAL GROUP, INC. (“BancTrust”).

W I T N E S S E T H:

WHEREAS, Peoples and BancTrust have entered into an Agreement and Plan of
Merger, dated as of May 21, 2007 (the “Merger Agreement”); and

WHEREAS, the Option Holder holds options (“Options”) to purchase shares of
common stock of Peoples (“Common Stock”) granted pursuant to the Peoples 1992
Stock Option Plan or the Peoples 1999 Stock Option Plan (collectively, the
“Peoples Stock Option Plan”) at the exercise price(s) per share (“Option
Price”), as set forth in Schedule A attached hereto; and

WHEREAS, pursuant to Section 3.6 of the Merger Agreement, each Option granted by
Peoples under the Peoples Stock Option Plan which is outstanding and unexercised
immediately prior to the Effective Time, as defined in the Merger Agreement,
shall automatically become vested and shall be cancelled and converted in to the
right to receive Cash Option Consideration, as defined in the Merger Agreement;
and

WHEREAS, Peoples at the Effective Time shall make a cash payment to the Option
Holder in the amount of the Cash Option Consideration as set forth in the Merger
Agreement;

NOW, THEREFORE, the parties agree as follows:

 

  1. The Option Holder hereby effective as of the Effective Time surrenders the
Options in exchange for a cash payment from Peoples in the amount equal to the
Cash Option Consideration, being a cash payment equal to the number of Peoples
shares subject to each Option multiplied by the excess, if any, of the per share
value of the Merger Consideration, as defined in the Merger Agreement, to be
received by the holders of Peoples Common Stock over the exercise price of the
shares subject to the Option, less any required tax withholding payments to be
reported on IRS Form W-2, or on IRS Form 1099-MISC.

 

  2. The Option Holder hereby acknowledges that all obligations of Peoples and
BancTrust hereunder and under the Options and the Peoples Stock Option Plan
shall be cancelled at the Effective Time and shall be converted into the right
to receive the Cash Option Consideration as described above, it being understood
that with respect to any such cancelled Options where the exercise price of the
shares subject to the Option is equal to or greater than the dollar value of the
Merger Consideration, the Cash Option Consideration shall be zero.



--------------------------------------------------------------------------------

  3. This Agreement and the Merger Agreement constitute the entire understanding
between Peoples, BancTrust and the Option Holder relating to the Options and
supersedes any provisions to the contrary that may be contained in any other
agreement, plan or document relating to the Options.

 

  4. No amendments or additions to this Agreement shall be binding unless made
in writing and signed by the parties hereto. If for any reason the Merger is not
consummated, this Agreement shall be null and void and of no force or effect.

 

  5. This Agreement shall be governed by the laws of the State of Alabama.

Acknowledgements:

 

THE PEOPLES BANCTRUST COMPANY, INC. By:  

 

  Don J. Giardina   President and Chief Executive Officer  

 

  Option Holder BANCTRUST FINANCIAL GROUP, INC. By:  

 

  W. Bibb Lamar, Jr.   President and Chief Executive Officer

 

2